Citation Nr: 0305696	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  01-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of overpayment of disability 
compensation benefits in the amount of $3,375.02.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Committee on Waivers and Compromises (Committee) at the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran failed to report for a scheduled 
hearing before a member of the Board and his request for a 
personal hearing must be considered as having been withdrawn.  
See 38 C.F.R. § 20.702 (2002).  A review of the evidentiary 
record indicates that the assessed overpayment in question is 
being recouped; however, in accordance with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the Board will consider the 
entire overpayment in the calculated amount of $3,375.02.


FINDINGS OF FACT

1.  In October 1999 the veteran was notified that action had 
been taken to reduce his VA benefits based upon his 
incarceration.

2.  The veteran's disability compensation payments were 
subsequently retroactively amended creating an overpayment of 
benefits in the amount of $3,375.02.

3.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

4.  The veteran was at fault in the creation of the debt in 
that he received unadjusted VA compensation payments during a 
period of incarceration because he did not notify VA he was 
in prison; VA was not at fault in the creation of the debt.

5.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.
6.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

7.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

8.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of benefits in the amount of 
$3,375.02 would not be contrary to the principles of equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations do not apply in waiver cases.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).

Regardless, the RO has advised the veteran of the evidence 
necessary to substantiate his claim by various documents 
during the course of this appeal.  For example, he was 
advised of the applicable law and regulations and, in 
essence, the deficiencies of his claim in the March 2001 
statement of the case and the October 2001 supplemental 
statement of the case.  While Chapter 53 of Title 38 has its 
own notice provisions, proper notice is not at issue in this 
case.  

Factual Background

VA records show that in January 1991 the RO granted an 
increased 10 percent rating for prostatitis with epididymitis 
effective from November 21, 1990.  In September 1999 the RO 
was informed by the Texas Department of Corrections that the 
veteran had been incarcerated on November 4, 1991, released 
on March 30, 1993, and re-arrested for violating the 
conditions of his parole on September 26, 1994.  Subsequent 
records show he was released in November 2000.

In correspondence dated in September 1999 the RO notified the 
veteran of a proposal to reduce his disability compensation 
payments based upon his incarceration.  It was noted that a 
retroactive adjustment would create an overpayment.  The 
veteran was also informed that an apportionment of his 
compensation benefits could be paid to his dependents upon 
receipt of a claim.  In a September 1999 statement the 
veteran, in essence, requested a waiver of the overpayment 
created because he had been unaware that his VA benefits 
would be reduced because of his incarceration.  In 
correspondence dated in October 1999 the veteran was notified 
that action had been taken to reduce his VA benefits as 
proposed.  In a December 1999 VA Form 20-5655, Financial 
Status Report, the veteran stated he had no income and no 
expenses or liabilities.

In December 1999 the Committee denied waiver of overpayment 
in the amount of $3,375.02.  It was noted that there was no 
evidence of fraud, misrepresentation, or bad faith but that 
repayment would not cause financial hardship or be against 
the principles of equity and good conscience.  In a December 
1999 statement the veteran stated that repayment would cause 
financial hardship.  In his January 2000 notice of 
disagreement he stated he wanted to appeal the Committee's 
denial of waiver because he had acted upon the matter as soon 
as he was notified and, in essence, because VA had been at 
fault in waiting to take action.  He also noted that he had 
5 dependent sons and stated that the actual date of his 
return to prison was January 9, 1995.  In a March 2001 
Financial Status Report the veteran reported he was out of 
prison and presently residing in a VA hospital.  He stated he 
had no income or assets but that he had monthly child support 
payments of $190 and an unpaid child support obligation of 
$30,000.  In his April 2001 substantive appeal he requested 
entitlement to waiver because he required constant 
medication, because he was never informed that he needed to 
notify VA of his incarceration, and because repayment would 
cause financial hardship.  In an October 2001 Financial 
Status Report the veteran reported, in essence, that he was 
back in prison, that he had no income or assets, and that he 
had monthly medication expenses of $35 and an unpaid child 
support obligation of $30,000.

Analysis

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Initially, the Board notes that the veteran has asserted that 
the amount of overpayment created was incorrect because he 
was not informed that he needed to notify VA of his 
incarceration and because he was re-arrested in January 1995 
not September 1994.  See Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991); 38 C.F.R. § 1.911(c)(1) (2002).  As to his 
claim that the September 1994 date used in the calculation of 
his overpayment was incorrect, the Board finds that in the 
absence of evidence corroborating the veteran's statement the 
information provided by the Texas Department of Corrections 
is considered persuasive.  The Board also notes that persons 
dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  Therefore, 
the Board must conclude that the calculated amount of 
overpayment was properly created.

The Committee has determined that the indebtedness in this 
case did not result from fraud, misrepresentation or bad 
faith on the veteran's part, any of which would constitute a 
legal bar to granting the requested waiver.  See 38 U.S.C.A. 
§ 5302.  The Board concurs.  However, before recovery of 
indebtedness may be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the veteran was at 
fault in the creation of the debt in that he received 
unadjusted VA compensation payments during a period of 
incarceration.  VA law does not require specific notification 
of the possibility of reduction based upon incarceration and 
the evidence does not show VA was in any way at fault in the 
creation of the debt.  (It is noteworthy also that the 
veteran was less than fully candid in his transactions with 
VA during the period of time when the overpayment was being 
created.  When he was re-incarcerated he requested a change 
of address as "care of" his sister; he gave no indication 
he was in prison.)  The Board notes, however, that balance of 
fault is but one of the factors for consideration in 
determining entitlement to waiver.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds to which he was 
not entitled.  The veteran was paid more than he was entitled 
under VA law while incarcerated.  The Board finds that based 
upon the evidence of record repayment would not deprive the 
veteran of basic necessities.  The record indicates that 
prior to November 2000 and after October 2001 the veteran was 
incarcerated and that his basic necessities were provided at 
the expense of the State of Texas.
Although the veteran is being maintained at government 
expense, he has asserted that repayment of his VA debt would 
cause financial hardship.  The record shows, however, that he 
is receiving adjusted compensation payments sufficient to 
meet his reported additional medical expenses.  His only 
other financial obligation is child support but the record 
does not indicate he has been making payments to reduce the 
amount of that obligation.  When he was in prison, he had his 
benefits forwarded to himself, care/of his sister, not to his 
legal dependents.  (In that regard, it is also noteworthy 
that he was advised that arrangements could be made for an 
apportionment of his compensation to his dependents upon 
receipt of application for such apportionment.  There is no 
indication that he pursued that matter.)  Therefore, the 
Board finds repayment would not cause financial hardship.  
The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The Board 
finds there is no indication that reliance on the overpaid 
benefits resulted in the veteran's relinquishment of a 
valuable right or the incurrence of a legal obligation.  
After weighing all the evidence of record, the Board finds 
that recovery of the overpayment would not be against equity 
and good conscience.  The veteran's fault in the creation of 
the debt and his unjust enrichment outweigh any possible 
financial hardship that may result in the repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against a 
waiver of the assessed overpayment.


ORDER

Entitlement to waiver of overpayment of service-connected 
disability compensation benefits in the amount of $3,375.02 
is denied.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

